Exhibit 10.22

OFFICE LEASE AGREEMENT

This Office Lease Agreement (the “Lease”), made and entered into on this the
15th day of February, 2012 (the “Effective Date”), between City Place, L.L.C.,
an Oklahoma limited liability company (“Landlord”) and Graymark Healthcare Inc.,
an Oklahoma corporation (“Tenant”).

W I T N E S S E T H:

1. Definitions. The following are definitions of some of the defined terms used
in this Lease. The definition of other defined terms are found throughout this
Lease.

A. “Building” shall mean the office building at 204 North Robinson Avenue,
Oklahoma City, County of Oklahoma, State of Oklahoma, currently known as City
Place.

B. “Base Rent”: Base Rent will be paid according to the following schedule,
subject to the provisions of Section 5. hereof. For the purposes of this
Section 1.B., “Lease Year” shall mean the twelve (12) month period commencing on
the Commencement Date, and on each anniversary of the Commencement Date.

 

PERIOD

   MONTHLY INSTALLMENTS
OF BASE RENT  

April 1st, 2012 through March 31st, 2017

   $ 17,970.33   

C. “Additional Rent”: shall mean Tenant’s Pro Rata Share of Basic Costs
(hereinafter defined) and any other sums (exclusive of Base Rent) that are
required to be paid to Landlord by Tenant hereunder, which sums are deemed to be
Additional Rent under this Lease. Additional Rent and Base Rent are sometimes
collectively referred to herein as “Rent.”

D. “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit C attached
hereto.

E. “Security Deposit”: None

F. “Commencement Date”, “Lease Term” and “Termination Date” shall have the
following meaning: The “Lease Term” shall mean a period of sixty (60) months
commencing on April 1st, 2012 (the “Commencement Date”) and, unless sooner
terminated as provided herein, end on March 31st, 2012 (the “Termination Date”).

G. “Premises” shall mean the office space located within the Building and
outlined on Exhibit A to this Lease and known as Suite 400.

H. “Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant’s pro rata share of the
square footage of the “Common Areas” and the “Service Areas” (as defined below).
For purposes of the Lease it is agreed and stipulated by both Landlord and
Tenant that the Approximate Rentable Area in the Premises is 14,872 square feet,
notwithstanding any later changes in the Common Areas or Service Areas or as
provided in Section 32 (13) of this Lease.

I. The “Approximate Rentable Area in the Building” is 294,742 square feet. The
Approximate Rentable Area in the Premises and the Approximate Rentable Area in
the Building as set forth herein may be revised at Landlord’s election if
Landlord’s architect determines such estimate to be inaccurate in any material
degree after examination of the final drawings of the Premises and the Building.



--------------------------------------------------------------------------------

J. “Tenant’s Pro Rata Share” shall mean five and 05/100 (5.05%), which is the
quotient (expressed as a percentage), derived by dividing the Approximate
Rentable Area in the Premises by the Approximate Rentable Area in the Building.

K. “Permitted Use” shall mean general office use or medical office use and no
other use or purpose.

L. “Base Year” shall mean the calendar year 2013.

M. “Guarantor(s)”: None

N. “Broker” shall mean Grubb & Ellis | Levy Beffort.

O. “Building Manager” shall mean Grubb & Ellis | Levy Beffort or such other
company as Landlord shall designate from time to time.

P. “Building Standard”, shall mean the type, brand, quality and/or quantity of
materials Landlord designates from time-to-time to be the minimum quality and/or
quantity to be used in the Building or the exclusive type, grade, quality and/or
quantity of material to be used in the Building.

Q. “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.

R. “Common Areas” shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the common use or benefit of tenants
generally and/or the public, as Landlord may designate or modify same from
time-to-time.

S. “Default Rate” shall mean the lower of (i) eighteen percent (18%)or (ii) the
Maximum Rate.

T. “Maximum Rate” shall mean the highest rate of interest from time-to-time
permitted under applicable federal and state law.

U. “Normal Business Hours” for the Building shall mean 8:00 a.m. on Mondays
through 1:00 p.m. on Saturdays, exclusive of Holidays.

V. “Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land.

W. “Service Areas” shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant), as Landlord may designate or modify same from time-to-time.

X. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:

 

                  Tenant:      Graymark Healthcare, Inc.   City Place   204 N.
Robinson Avenue, Suite 400   Oklahoma City, Oklahoma 73118

 

2



--------------------------------------------------------------------------------

Landlord:       City Place, L.L.C.

1601 NW Expressway, Ste. 500

Oklahoma City, OK 73118

Attn: Mark Beffort

Payments of Rent only shall be made payable to the order of: City Place, L.L.C.

at the following address:

1601 NW Expressway, Ste. 500

Oklahoma City, OK 73118

or such other name and address as Landlord shall, from time to time, designate.

2. Lease Grant. Subject to and upon the terms herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises together with the right,
in common with others, to use the Common Areas.

3. Adjustment of Commencement Date/Possession.

A. By taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition, with no representation or warranty by Landlord as to the condition of
the Premises or the Building or suitability thereof for Tenant’s use.

B. Tenant may enter the Premises after the Effective Date and prior to the
Commencement Date for the sole purpose of (i) performing any Landlord-approved
improvements therein, (ii) installing furniture, equipment or other personal
property of Tenant, or (iii) otherwise preparing the Premises for occupancy on
the Commencement Date. Such possession shall be subject to all of the terms and
conditions of the Lease, except that Tenant shall not be required to pay Rent
with respect to the period of time prior to the Commencement Date during which
Tenant performs such work.

4. Use. The Premises shall be used for the Permitted Use and for no other
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal, dangerous to life, limb or property or which, in
Landlord’s sole judgment, creates a nuisance or which would increase the cost of
insurance coverage with respect to the Building. Tenant will conduct its
business and control its agents, servants, employees, customers, licensees, and
invitees in such a manner as not to interfere with, annoy or disturb other
tenants or Landlord in the management of the Building and the Property. Tenant
will maintain the Premises in a clean and healthful condition, and materially
comply with all laws, ordinances, orders, rules and regulations of any
governmental entity with reference to the use, condition, configuration or
occupancy of the Premises. Tenant, within ten (10) days after the receipt
thereof, shall provide Landlord with copies of any notices it receives with
respect to a violation or alleged violation of any such laws, ordinances,
orders, rules and regulations. Tenant, at its expense, will comply with the
rules and regulations of the Building attached hereto as Exhibit B and will
cause all of its agents, employees, invitees and visitors to do so. Landlord
represents and warrants that the Premises may be used for the Permitted Use.

5. Base Rent.

A. Tenant covenants and agrees to pay to Landlord during the Lease Term, without
any setoff or deduction, except as otherwise expressly provided herein
(including, without limitation, the Improvement Cost offset described below in
Section 5.D.), the full amount of all Base Rent and Additional Rent due
hereunder and the full amount of all such other sums of money as shall become
due under this Lease (including, without limitation, any charges for replacement
of electric lamps and ballasts and any other services, goods or materials
furnished by Landlord at Tenant’s request), all of which hereinafter may be
collectively called “Rent.” The Rent for each calendar year or portion thereof
during the Lease Term, except as specifically offset herein, shall be due and
payable in advance in monthly installments of the first day of each calendar
month during the Lease Term and any extensions or renewals hereof, and Tenant
hereby agrees to pay such Rent to Landlord without demand. If the Lease Term
commences on a day other than the first day of a month or

 

3



--------------------------------------------------------------------------------

terminates on a day other than the last day of a month, then the installments of
Base Rent and Additional Rent for such month or months shall be prorated, based
on the number of days in such month. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the correct installment of Rent
due under this Lease shall be deemed to be other than a payment on account of
the earliest Rent due hereunder, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other available remedy.
The acceptance by Landlord of an installment of Rent on a date after the due
date of such payment shall not be construed to be a waiver of Landlord’s right
to declare a default for any other late payment. All amounts received by
Landlord from Tenant hereunder shall be applied first to the earliest accrued
and unpaid Rent then outstanding. Tenant’s covenant to pay Rent shall be
independent of every other covenant set forth in this Lease.

B. To the extent allowed by law, all installments of Rent not paid when due
shall bear interest at the Default Rate from the date due until paid. In
addition, if Tenant fails to pay any installment of Base Rent and Additional
Rent or any other item of Rent when due and payable hereunder, a “Late Charge”
equal to five percent (5%) of such unpaid amount will be due and payable
immediately by Tenant to Landlord.

C. The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto and incorporated
herein for all purposes.

D. Landlord acknowledges and agrees that, in order to prepare the Premises for
the Permitted Use, Tenant will be required to complete the Improvements (as
defined below). Within thirty (30) days of the completion of the Improvements,
Tenant will provide Landlord with an invoice of the final Improvement Cost (as
defined below) for such Improvements. The anticipated Improvement Cost is five
hundred thousand dollars ($500,000.00). Notwithstanding anything to the contrary
in this Agreement, Landlord, in return for the increase in value to the Premises
resulting from the Improvements, shall reimburse Tenant for the Improvement
Cost, as adjusted herein (the “Improvement Balance”). Landlord agrees to pay,
and Tenant agrees to accept payment of, such Improvement Balance by offsetting
Tenant’s monthly Rent obligation hereunder against such Improvement Balance.
Beginning on the first month during the Lease Term, Landlord will deduct the
Rent owed to Landlord by Tenant under this Agreement from the Improvement
Balance and will accept such deduction as payment in full for such monthly Rent
obligation, and the Improvement Balance will be adjusted accordingly. Such Rent
offset shall continue until the Improvement Balance has been paid in full, at
which time, Tenant will be required to pay Rent in accordance with the terms
herein. For purposes of this Agreement, “Improvements” mean any addition,
alteration, construction, finish or improvement to the Premises; any attachment
(including, but not limited to, attachment through the use of drilling) of a
permanent fixture, permanent furniture, or permanent equipment; and includes,
but is not limited to, completing the interior walls, partitioning(s), ceiling
work, utilities, floor covering, painting, finish work, restroom facilities, and
any other thing necessary for Tenant to obtain a certificate of occupancy for
the Premises and operate the same for the Permitted Use in a style and manner
customary for a business of its size and industry, as determined in Tenant’s
sole discretion . For purposes of this Agreement, “Improvement Cost” means the
costs that Tenant actually paid to complete the Improvements.

6. Security Deposit. Intentionally Omitted

7. Services to be Furnished by Landlord.

A. Landlord agrees to furnish Tenant the following services:

 

  (1) Water for use in the lavatories on the floor(s) on which the Premises is
located. If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenant’s sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant’s sole cost and expense with the prior reasonable
consent of Landlord. If Tenant desires hot water in the Premises, Tenant, at its
sole cost and expense and subject to the prior reasonable consent of Landlord,
may install a hot water heater in the Premises. Tenant shall be solely
responsible for the maintenance and repair of any such water heater.

 

4



--------------------------------------------------------------------------------

  (2) Central heat and air conditioning in season during Normal Business Hours,
at such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority. In the event that Tenant
requires central heat, ventilation or air conditioning service at times other
than Normal Business Hours, such additional service shall be furnished only upon
the written request of Tenant delivered to Landlord prior to 3:00 p.m. at least
one Business Day in advance of the date for which such usage is requested.
Tenant shall bear the entire cost of additional service as such costs are
determined by Landlord from time-to-time, as Additional Rent upon presentation
of a statement therefor by Landlord. All additional heating, ventilating and air
conditioning required (if any) to accommodate Tenant’s design shall be installed
at the Tenant’s expense subject to Landlord’s prior written approval. The cost
of operation and maintenance of the equipment shall be the responsibility of the
Tenant and paid to Landlord as Additional Rent.

 

  (3) Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for buildings of similar class, age
and location.

 

  (4) Janitorial and cleaning service in and about the Premises on Business
Days; provided, however, if Tenant’s floor covering or other improvements
require special treatment and Tenant requests Landlord to provide cleaning
services on such floor covering or other improvements, Tenant shall pay the
additional cleaning cost attributable thereto as Additional Rent upon
presentation of a statement therefor by Landlord.

 

  (5) Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11. of this Lease.

 

  (6) Fluorescent bulb replacement in the Premises necessary to maintain
building standard the lighting as established by Landlord and fluorescent and
incandescent bulb and ballast replacement in the Common Areas and Service Areas.

 

  (7) Passenger elevator service in common with Landlord and other persons
during Normal Business Hours and freight elevator service in common with the
Landlord and other persons during Normal Business Hours. Such normal elevator
service, passenger or freight, if furnished at other times, shall be optional
with Landlord and shall never be deemed a continuing obligation. Landlord,
however, shall provide limited passenger elevator service daily at all times
when normal passenger elevator service is not provided.

 

  (8) Access control to the Building during other than Normal Business Hours
shall be provided in such form as Landlord deems appropriate. Tenant shall
cooperate fully in Landlord’s efforts to maintain access control to the Building
and shall follow all regulations promulgated by Landlord with respect thereto.
Notwithstanding anything herein to the contrary Tenant expressly acknowledges
and agrees that Landlord is not warranting the efficacy of any access personnel,
service, procedures or equipment and that Tenant is not relying and shall not
hereafter rely on any such personnel service, procedures or equipment. Landlord
shall not be responsible or liable in any manner for failure of any access
personnel, services, procedures or equipment to prevent, control, or apprehend
anyone suspected of causing personal injury or damage in, on or around the
Project.

 

5



--------------------------------------------------------------------------------

B. If Tenant requests any other utilities or building services in addition to
those identified above, or any of the above utilities or building services in
frequency, scope, quality or quantities substantially greater than the standards
set by Landlord for the Building, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or building services.
Landlord may impose a reasonable charge for such additional utilities or
building services, which shall be paid monthly by Tenant as Additional Rent on
the same day that the monthly installment of Base Rent is due.

C. Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of these defined services
in whole or in part, resulting from adherence to laws, regulations and
administrative orders, wear, use, repairs, improvements alterations or any
causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect nor be construed as a constructive eviction of Tenant, nor
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement hereof. Should any of the equipment or
machinery used in the provision of such services for any cause cease to function
properly, Landlord shall use reasonable diligence to repair such equipment or
machinery.

8. Leasehold Improvements/Tenant’s Property. All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of or during the Lease Term, whether or not by, or at the expense
of, Tenant (“Leasehold Improvements”), shall be and remain a part of the
Premises; shall be the property of Landlord; and shall not be removed by Tenant
except as expressly provided herein. All unattached and moveable partitions,
trade fixtures, moveable equipment or furniture located in the Premises and
acquired by or for the account of Tenant, without expense to Landlord, which can
be removed without structural damage to the Building or Premises, and all
personalty brought into the Premises by Tenant (“Tenant’s Property”) shall be
owned and insured by Tenant. Landlord may, nonetheless, at any time prior to, or
within one (1) month after, the expiration or earlier termination of this Lease
or Tenant’s right to possession, require Tenant to remove any Leasehold
Improvements performed by or for the benefit of Tenant and all electronic, phone
and data cabling as are designated by Landlord (the “Required Removables”) at
Tenant’s sole cost. In the event that Landlord so elects, Tenant shall remove
such Required Removables within ten (10) days (unless such Required Removables
are of a type of scope that reasonably cannot be removed within such time
period, in which case, Tenant shall remove such Required Removables within
thirty (30) days) after notice from Landlord, provided that in no event shall
Tenant be required to remove such Required Removables prior to the expiration or
earlier termination of this Lease or Tenant’s right to possession. In addition
to Tenant’s obligation to remove the Required Removables, Tenant shall repair
any damage caused by such removal and perform such other work as is reasonably
necessary to restore the Premises to a “move in” condition. If Tenant fails to
remove any specified Required Removables or to perform any required repairs and
restoration within the time period specified above, Landlord, at Tenant’s sole
cost and expense, may remove the Required Removables (and repair any damage
occasioned thereby) and dispose thereof or deliver the Required Removables to
any other place of business of Tenant, or warehouse the same, and Tenant shall
pay the cost of such removal, repair, delivery, or warehousing of the Required
Removables within five (5) days after demand from Landlord.

9. Signage. Landlord shall provide and install, at Tenant’s cost, all letters or
numerals on the exterior of the Premises; all such letters and numerals shall be
in the standard graphics for the Building and no others shall be used or
permitted on the Premises without Landlord’s prior written consent. In addition,
Landlord will list Tenant’s name in the Building’s directory, if any, located in
the lobby of the Building.

10. Repairs and Alterations by Tenant.

A. Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the Premises in good order,
condition and repair throughout the entire Lease Term, ordinary wear and tear
excepted. Tenant agrees to keep the areas visible from outside the Premises in a
neat, clean and attractive condition at all times. Tenant shall be responsible
for all repairs replacements and alterations in and to the Premises, Building
and Property and the facilities and systems thereof, the need for which arises
out of (1) Tenant’s use or occupancy of the Premises, (2) the installation,
removal, use or operation of Tenant’s Property (as defined in Section 8. above),
(3) the moving of Tenant’s Property into or out of the Building, or (4) the act,
omission, misuse or negligence of Tenant, its agents, contractors, employees or
invitees. All such repairs, replacements or alterations shall be performed in
accordance with Section 10.B. below and the rules, policies and procedures

 

6



--------------------------------------------------------------------------------

reasonably enacted by Landlord from time to time for the performance of work in
the Building. If Tenant fails to maintain the Premises in good order, condition
and repair, Landlord shall give Tenant notice to perform such acts as are
reasonably required to so maintain the Premises. If Tenant fails to promptly
commence such work and diligently pursue it to its completion, then Landlord
may, at is option, make such repairs, and Tenant shall pay the cost thereof to
Landlord on demand as Additional Rent, together with an administration charge in
an amount equal to ten percent (10%) of the cost of such repairs. Landlord
shall, at its expense (except as included in Basic Costs) keep and maintain in
good repair and working order and make all repairs to and perform necessary
maintenance upon: (a) all structural elements of the Building; and (b) all
mechanical, electrical and plumbing systems that serve the Building in general;
(c) the Building facilities common to all tenants including but not limited to,
the ceilings, walls and floors in the Common Areas; and (d) all other repairs
replacements and alterations in and to the Premises, Building and Property and
the facilities and systems thereof, the need for which arises out of any act,
omission, misuse or negligence of Landlord, its agents, contractors, employees
or invitees.

B. Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises, without first obtaining the written consent of
Landlord in each such instance, which shall not be unreasonably withheld,
conditioned, or delayed. Prior to commencing any such work and as a condition to
obtaining Landlord’s consent, Tenant must furnish Landlord with plans and
specifications reasonably acceptable to Landlord; names and addresses of
contractors reasonably acceptable to Landlord; copies of contracts; and
necessary permits and approvals; evidence of contractor’s and subcontractor’s
insurance in accordance with Section 15. hereof. For purposes of any
alterations, additions or improvements to the Premises other than the initial
Improvements (as described above), Tenant shall be responsible for insuring that
all such persons procure and maintain insurance coverage against such risks, in
such amounts and with such companies as Landlord may require, including, but not
limited to, Builder’s Risk and Worker’s Compensation insurance. All such
improvements, alterations or additions shall be constructed in a good and
workmanlike manner using Building Standard materials or other new materials of
equal or greater quantity. Tenant shall use its best efforts to minimize
business disruption to the other tenants and occupants of the Building during
the time in which Tenant performs any such alterations, additions and
improvements. Landlord may designate reasonable rules, regulations and
procedures for the performance of work in the Building. Upon completion, Tenant
shall furnish “as-built” plans, contractor’s affidavits and full and final
waivers of lien and receipted bills covering all labor and materials. All
improvements, alterations and additions shall comply with the insurance
requirements, codes, ordinances, laws and regulations, including without
limitation, the Americans with Disabilities Act. Tenant shall reimburse Landlord
upon demand for all sums, if any, expended by Landlord for third party
examination of the architectural, mechanical, electrical and plumbing plans for
any alterations, additions or improvements. In addition, if Landlord so
requests, Landlord shall be entitled to oversee the construction of any
alterations, additions or improvements that may affect the structure of the
Building or any of the mechanical, electrical, plumbing or life safety systems
of the Building. Landlord’s approval of Tenant’s plans and specifications for
any work performed for or on behalf of Tenant shall not be deemed to be
representation by Landlord that such plans and specifications comply with
applicable insurance requirements, building codes, ordinances, laws or
regulations or that the alterations, additions and improvements constructed in
accordance with such plans and specifications will be adequate for Tenant’s use.

11. Use of Electrical Services by Tenant.

A. All electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Base Rent and Basic Costs . Landlord shall have the right
at any time and from time-to-time during the Lease Term to contract for
electricity service from such providers of such services as Landlord shall elect
(each being an “Electric Service Provider”). Tenant shall cooperate with
Landlord, and the applicable Electric Service Provider, at all times and, as
reasonably necessary, shall allow Landlord and such Electric Service Provider
reasonable access to the Building’s electric lines, feeders, risers, wiring, and
any other machinery within the Premises, provided such access otherwise complies
with Section 12. below). Except to the extent caused by its negligence or
willful acts or omissions, Landlord shall in no way be liable or responsible for
any loss, damage, or expense that Tenant may sustain or incur by reason of any
change, failure, interference, disruption, or defect in the supply or character
of the electric energy furnished to the Premises, or if the quantity or
character of the electric energy supplied by the Electric Service Provider is no
longer available or suitable for Tenant’s requirements, and no such change,
failure, defect, unavailability, or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under the
Lease.

 

7



--------------------------------------------------------------------------------

B. Tenant’s use of electrical services furnished by Landlord shall not exceed in
voltage, rated capacity, or overall load that which is reasonably standard for
the Building and/or for other similarly situated office buildings within the
surrounding community. In the event Tenant shall request that it be allowed to
consume electrical services in excess of such standards, Landlord shall consent
to such usage, but Landlord, in its reasonable discretion, may require
reasonable conditions on such consent (including the installation of utility
service upgrades, submeters, air handlers or cooling units). All such additional
usage (to the extent permitted by law), installation, maintenance and
preventative maintenance by a qualified vendor thereof shall be paid for by
Tenant as Additional Rent. Landlord, at any time during the Lease Term, shall
have the right to separately meter electrical usage for the Premises or to
measure electrical usage by survey or any other method that Landlord, in its
reasonable judgment, deems appropriate.

12. Entry by Landlord. Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises, provided notice
is provided as described next, to inspect the same, or to show the Premises to
prospective purchasers, mortgagees, tenants (during the last (12) twelve months
of the Lease Term or earlier in connection with a potential relocation) or
insurers, or to clean or make repairs, alterations, or additions thereto,
including any work that Landlord deems necessary for the safety, protection or
preservation of the Building or any occupants thereof, or to facilitate repairs,
alterations or additions to the Building or any other tenant’s premises. Except
for any entry by Landlord in an emergency situation or to provide normal
cleaning and janitorial service, Landlord shall provide Tenant with reasonable
prior notice, which at a minimum shall provide Tenant sufficient time to protect
patient confidentiality and preserve patient’s privacy, of any entry into the
Premises, which notice may be given verbally. Landlord shall have the right to
temporarily close the Premises or the Building to perform repairs, alterations
or additions in the Premises or the Building, provided that Landlord shall use
best efforts to perform all such work on weekends and after Normal Business
Hours. Notwithstanding the foregoing, Landlord shall not unreasonably interfere
with Tenant’s operations during any period of re-entry under this Section 12.

13. Assignment and Subletting

A. Except in connection with a Permitted Transfer (defined in Section 13.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Building considering the business of the other tenants and the
Building’s prestige, or would result in a violation of another tenant’s rights;
(3) the proposed transferee is a governmental agency or occupant of the
Building; (4) Tenant is in default beyond any applicable notice and cure period;
or (5) any portion of the Building or the Premises would likely become subject
to additional or different laws as a consequence of the proposed Transfer. Any
attempted Transfer in violation of this Section 13, shall, exercisable in
Landlord’s sole and absolute discretion, be voidable. Consent by Landlord to one
or more Transfer(s) shall not operate as a waiver of Landlord’s rights to
approve any subsequent Transfer(s). In no event shall any Transfer or Permitted
Transfer release or relieve Tenant from any obligation under this Lease or any
liability hereunder.

 

8



--------------------------------------------------------------------------------

B. If Tenant requests Landlord’s consent to a Transfer, Tenant shall submit to
Landlord financial statements for the proposed transferee, a complete copy of
the proposed assignment, sublease and other information as Landlord may
reasonably request. Landlord shall within thirty (30) days after Landlord’s
receipt of the required information and documentation either: (1) consent or
reasonably refuse consent to the Transfer in writing; (2) in the event of a
proposed assignment of this Lease or a proposed sublease of the entire Premises
for the entire remaining term of this Lease, terminate this Lease effective the
first to occur of ninety (90) days following written notice of such termination
or the date that the proposed Transfer would have come into effect. If Landlord
shall fail to notify Tenant in writing of its decision within such thirty
(30) days period after the later of the date Landlord is notified in writing of
the proposed Transfer or the date Landlord has received all required information
concerning the proposed transferee and the proposed Transfer, Landlord shall be
deemed to have refused to consent to such Transfer, and to have elected to keep
this Lease in full force and effect.

C. [Intentionally Left Blank]

D. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
entity which owns or controls a majority of the voting shares/rights at the time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a nationally recognized security exchange, or if
at least eighty percent (80%) of its voting stock is owned by another entity,
the voting stock of which is so listed.

E. Tenant may assign its entire interest under this Lease or sublet the Premises
to any entity controlling or controlled by or under common control with Tenant
or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as “Permitted Transfer”)
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease; (2) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock or assets of Tenant’s business or, if such proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or,
if such proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving corporation shall own all or
substantially all of the assets of Tenant; (3) such proposed transferee shall
have a net worth which is at least equal to the greater of Tenant’s net worth at
the date of this Lease or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization as evidenced to Landlord’s
reasonable satisfaction; (4) such proposed transferee operates the business in
the Premises for the Permitted Use and no other purpose; and (5) Tenant shall
give Landlord written notice at least thirty (30) days prior to the effective
date of the proposed purchase, merger, consolidation or reorganization.

F. Tenant agrees that in the event Landlord withholds its consent to any
Transfer contrary to the provisions of this Section 13, Tenant’s sole remedy
shall be to seek an injunction in equity or compel performance by Landlord to
give its consent and Tenant expressly waives any right to damages in the event
of such withholding by Landlord of its consent.

14. Mechanic’s Liens. Tenant will not permit any mechanic’s liens or other liens
to be placed upon the Premises, the Building, or the Property and nothing in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any
mechanic’s or other liens against the Premises, the Building, or the Property.
In the event any such lien is attached to the Premises, the Building, or the
Property, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord for any of the aforesaid purposes including, but not limited to,
reasonable attorneys’ fees, shall be paid by Tenant to Landlord promptly on
demand as Additional Rent. Tenant shall within ten (10) days of receiving such
notice of lien or claim (a) have such lien or claim released or (b) deliver to
Landlord a bond in form, content, amount and issued by surety, satisfactory to
Landlord, indemnifying, protecting, defending and holding harmless the
Indemnities against all costs and liabilities resulting from such lien or claim
and the foreclosure or attempted foreclosure thereof. Tenant’s failure to comply
with the provisions of the foregoing sentence shall be deemed an Event of
Default under Section 22. hereof entitling Landlord to exercise all of its
remedies therefor without the requirement of any additional notice or cure
period.

 

9



--------------------------------------------------------------------------------

15. Insurance.

A. Landlord shall maintain such insurance on the Building and the Premises
(other than on Tenant’s Property or on any additional improvements constructed
in the Premises by Tenant), and such liability insurance in such amounts as
Landlord elects. The cost of such insurance shall be included as a part of the
Basic Costs, and payments for losses thereunder shall be made solely to Landlord
or the mortgagees of Landlord as their interests shall appear.

B. Tenant shall maintain at its expense, (1) in an amount equal to full
replacement cost, special form (formerly known as all risk) property insurance
on all of its personal property, including removable trade fixtures and
leasehold and tenant improvements, and Tenant’s Property located in the Premises
and in such additional amounts as are required to meet Tenant’s obligations
pursuant to Section 18 hereof and with deductibles in an amount reasonably
satisfactory to Landlord, and (ii) a policy or policies of commercial general
liability insurance (including endorsement or separate policy for owned or
non-owned automobile liability) with respect to its activities in the Building
and on the Property, with the premiums thereon fully paid on or before the due
date, in an amount of not less than $1,000,000 per occurrence per person
coverage for bodily injury, property damage, personal injury or combination
thereof (the term “personal injury” as used herein means, without limitation,
false arrest, detention or imprisonment, malicious prosecution, wrongful entry,
liable and slander), provided that if only single limit coverage is available it
shall be for at least $1,000,000 per occurrence with an umbrella policy of at
least $5,000,000 combined single limit per occurrence. Tenant’s insurance
policies shall name Landlord and Building Manager as additional insureds. Prior
to Tenant’s taking possession of the Premises, Tenant shall furnish evidence
satisfactory to Landlord of the maintenance and timely renewal of such insurance

C. The insurance requirements set forth in this Section 15 are independent of
the waiver, indemnification, and other obligations under this Lease and will not
be construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party’s
liability under this Lease. In addition to the requirements set forth in
Sections 15 and 16, the insurance required of Tenant under this Lease must be
issued by an insurance company admitted to engage in the business of insurance
in the state in which the Building is located; be primary insurance for all
claims under it and provide that any insurance carried by Landlord and
Landlord’s lenders is strictly excess, secondary and noncontributing with any
insurance carried by Tenant; and provide that insurance may not be cancelled,
nonrenewed or the subject of material change in coverage of available limits of
coverage, except upon thirty (30) days prior written notice to Landlord and
Landlord’s lenders. Upon Landlord’s request, Tenant will deliver either a
duplicate original or a legally enforceable certificate of insurance on all
policies procured by Tenant in compliance with Tenant’s obligations under this
Lease, to Landlord on or before the date Tenant first occupies any portion of
the Premises and upon the renewal of any policy. Tenant may comply with its
insurance coverage requirements through a blanket policy, provided Tenant, at
Tenant’s sole expense, procures a “per location” endorsement, or equivalent
reasonably acceptable to Landlord, so that the general aggregate and other
limits apply separately and specifically to the Premises.

D. If Tenant’s business operations, conduct or use of the Premises or any other
part of the Property causes an increase in the premium for any insurance policy
carried by Landlord, Tenant will, within ten (10) days after receipt of notice
from Landlord, reimburse Landlord for the entire increase.

E. Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any personal injury or loss or damage to any of the property of
Landlord or Tenant, as the case may be, with respect to their respective
property, the Building, the Property or the Premises or any addition or
improvements thereto, or any contents therein, to the extent covered by
insurance carried or required to be carried by a party hereto even though such
loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord or Tenant or their respective employees, agents, contractors or
invitees. For the purpose of the foregoing waiver, the amount of any deductible
applicable to any loss or damage shall be deemed covered by, and recoverable by
the insured under the insurance policy to which such deductible relates. In the
event that Tenant is permitted to and self-insures any risk for which insurance
is required to be carried under this Lease, or if Tenant fails to carry any
insurance required to be carried by Tenant pursuant to this Lease, then all loss
or damage to Tenant, its leasehold interest, its business, its property, the
Premises or any additions or improvements thereto or contents thereof shall be
deemed covered by and recoverable by Tenant under valid and collectible policies
of insurance.

 

10



--------------------------------------------------------------------------------

16. Indemnity. To the extent not expressly prohibited by law, neither Landlord
nor Building Manager nor any of their respective officers, directors, employees,
members, managers, or agents shall be liable to Tenant, or to Tenant’s agents,
servants, employees, customers, licensees, or invitees for any injury to person
or damage to property caused by any act, omission, or neglect of Tenant, its
agents, servants, employees, customers, invitees, licensees or by any other
person entering the Building or upon the Property under the invitation of Tenant
or arising out of the use of the Property, Building or Premises by Tenant and
the conduct of its business or out of a default by Tenant in the performance of
its obligations hereunder. Tenant hereby indemnifies and holds Landlord and
Building Manager and their respective officers, directors, employees, members,
managers and agents (“Indemnitees”), harmless from all liability arising from
any third party claim for any property damage, or bodily injury or death of, or
personal injury to, a person in or on the Premises, or at any other place,
including the Property or the Building, resulting from or relating to Tenant’s
use or occupancy of the Premises. This indemnity shall be enforceable to the
full extent whether or not such liability and claims are the result of the sole,
joint or concurrent acts, negligent or intentional, or otherwise, of Tenant, or
its employees, agents, servants, customers, invitees or licensees. Such
indemnification shall not be applicable to the extent the liability and/or the
third party claim arises as a result of an act or failure to act by the
Indemnitees. Notwithstanding the terms of this Lease to the contrary, the terms
of this Section shall survive the expiration or earlier termination of this
Lease.

17. Damages from Certain Causes. To the extent not expressly prohibited by law
and except as caused by Landlord’s negligence or willful misconduct or
Landlord’s failure to make repairs required to be made pursuant to other
provisions of this Lease after the expiration of a reasonable time after written
notice to Landlord of the need for such repairs, Landlord shall not be liable to
Tenant or Tenant’s employees, contractors, agents, invitees or customers, for
any injury to person or damage to property sustained by Tenant or any such party
or any other person claiming through Tenant resulting from any accident or
occurrence in the Premises or any other portion of the Building caused by the
Premises or any other portion of the Building becoming out of repair or by
defect in or failure of equipment, pipes, or wiring, or by broken glass, or by
the backing up of drains, or by gas, water, steam, electricity, or oil leaking,
escaping or flowing into the Premises , nor shall Landlord be liable to Tenant
for any loss or damage that may be occasioned by or through the acts or
omissions of other tenants of the Building or of any other persons whomsoever,
including, but not limited to riot, strike, insurrection, war, court order,
requisition, order of any governmental body or authority, acts of God, fire or
theft.

18. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged that substantial alteration
or reconstruction of the Building shall, in Landlord’s sole opinion, be required
(whether or not the Premises shall have been damaged by such casualty) or in the
event there is less than two (2) years of the Lease Term remaining or in the
event Landlord’s mortgagee should require that the insurance proceeds payable as
a result of a casualty be applied to the payment of the mortgage debt or in the
event of any material uninsured loss to the Building, Landlord may, at its
option, terminate this Lease by notifying Tenant in writing of such termination
within ninety (90) days after the date of such casualty. If Landlord does not
thus elect to terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to restore the Building, and the improvements located
within the Premises, if any, for which Landlord had financial responsibility
pursuant to the Work Letter Agreement attached hereto as Exhibit D (except that
Landlord shall not be responsible for delays not within the control of Landlord)
to substantially the same condition in which it was immediately prior to the
happening of the casualty. When the repairs described in the preceding two
sentences have been completed by Landlord, Tenant shall complete the restoration
of all improvements, including furniture, fixtures and equipment, which are
necessary to permit Tenant’s reoccupancy of the Premises. Except as set forth
above, all cost and expense of reconstructing the Premises shall be borne by
Tenant. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from such damage
or the repair thereof, except that, subject to the provisions of the next
sentence, Landlord shall allow Tenant a fair diminution of Rent during the time
and to the extent the Premises are unfit for occupancy. If the Premises or any
other portion of the Property is damaged by fire or other casualty resulting
from the fault or negligence of Tenant or any of Tenant’s agents, employees, or
invitees, the rent hereunder shall not be diminished during the repair of such
damage and Tenant shall be liable to Landlord for the cost of the repair and
restoration of the Premises caused thereby to the extent such cost and expense
is not covered by insurance proceeds.

 

11



--------------------------------------------------------------------------------

19. Condemnation. If the whole or any substantial part of the Premises or if the
Building or any portion thereof which would leave the remainder of the Building
unsuitable for use as an office building comparable to its use on the
Commencement Date, or if the land on which the Building is located or any
material portion thereof, shall be taken or condemned for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, then Landlord may, at
its option, terminate this Lease and the rent shall be abated during the
unexpired portion of this Lease, effective when the physical taking of said
Premises or said portion of the Building or land shall occur. In the event this
Lease is not terminated, the rent for any portion of the Premises so taken or
condemned shall be abated during the unexpired term of this Lease effective when
the physical taking of said portion of the Premises shall occur. All
compensation awarded for any such taking or condemnation, or sale proceeds in
lieu thereof, shall be the property of Landlord, and Tenant shall have no claim
thereto, the same being hereby expressly waived by Tenant, except for any
portions of such award or proceeds which are specifically allocated by the
condemning or purchasing party for the taking of or damage to trade fixtures of
Tenant, which Tenant specifically reserves to itself.

20. Hazardous Substances.

A. Tenant hereby represents and covenants to Landlord the following: No toxic or
hazardous substances or wastes, pollutants or contaminants (including, without
limitation, asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such products, radon, and any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended (“CERCLA”)
(collectively, “Environmental Pollutants”) other than customary office supplies
and cleaning supplies stored and handled within the Premises in accordance with
all applicable laws, will be generated, treated, stored, released or disposed
of, or otherwise placed, deposited in or located on the Property, and no
activity shall be taken on the Property, by Tenant, its agents, employees,
invitees or contractors, that would cause or contribute to (i) the Property or
any part thereof to become a generation, treatment, storage or disposal facility
within the meaning of or otherwise bring the Property within the ambit of the
Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. 5901 et.
seq., or any similar state law or local ordinance, (ii) a release or threatened
release of toxic or hazardous wastes or substances, pollutants or contaminants,
from the Property or any part thereof within the meaning of, or otherwise result
in liability in connection with the Property within the ambit of CERCLA, or any
similar state law or local ordinance, or (iii) the discharge of pollutants or
effluents into any water source or system, the dredging or filling of any
waters, or the discharge into the air of any emissions, that would require a
permit under the Federal Water Pollution Control Act, 33 U.S.C. 1251 et. seq.,
or the Clean Air Act, 42 U.S.C. 7401 et. seq., or any similar state law or local
ordinance.

B. Tenant expressly waives, to the extent allowed by law, any claims under
federal, state or other law that Tenant might otherwise have against Landlord
relating to the condition of such Property or the Premises or the Leasehold
Improvements or personal property located thereon or the presence in or
contamination of the Property or the Premises by hazardous materials. Tenant
agrees to indemnify and hold Indemnitees (as defined in Section 16) harmless
from and against and to reimburse Indemnitees with respect to, any and all
claims, demands, causes of action, loss, damage, liabilities, costs and expenses
(including attorneys’ fees and court costs) of any and every kind or character,
known or unknown, fixed or contingent, asserted against or incurred by Landlord
at any time and from time-to-time by reason of or arising out of the breach of
any representation or covenant contained in Section 20.A above.

 

12



--------------------------------------------------------------------------------

C. Tenant shall immediately notify Landlord in writing of any release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge whether or not the release is in
quantities that would require under law the reporting of such release to a
governmental or regulatory agency.

D. Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:

 

  (1) Any written notice of release of hazardous wastes or substances,
pollutants or contaminants on the Property that is provided by Tenant or any
subtenant or other occupant if the Premises to a governmental or regulatory
agency;

 

  (2) Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant or any
subtenant or other occupant of the Premises from any governmental or regulatory
agency;

 

  (3) Any inquiry, investigation, enforcement, cleanup, removal, or other action
that is instituted or threatened by a governmental or regulatory agency against
Tenant or any subtenant or other occupant of the Premises and that relates to
the release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property;

 

  (4) Any claim that is instituted or threatened by any third-party against
Tenant or any subtenant or other occupant of the Premises and that relates to
any release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property; and

 

  (5) Any notice of the loss of any environmental operating permit by Tenant or
any subtenant or other occupant of the Premises.

E. As used herein “Environmental Laws” mean all present and future federal,
state and municipal laws, ordinances, rules and regulations applicable to
environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.

21. Americans with Disabilities Act. Tenant agrees to comply with all
requirements of the Americans with Disabilities Act (Public Law (July 26, 1990)
(“ADA”) and such other current acts or other subsequent acts, (whether federal
or state) addressing like issues, as are enacted or amended, to the extent the
ADA and such other acts are applicable to Tenant’s obligations under this Lease.
Any provision of this Lease that could arguably be construed as authorizing a
violation of the ADA shall be interpreted in a manner which permits compliance
with the ADA and is hereby amended to permit such compliance

22. Events of Default

A. The following events shall be deemed to be “Events of Default” under this
Lease:

 

  (1) Tenant shall fail to pay when due any Base Rent, Additional Rent or other
amount payable by Tenant to Landlord under this Lease (hereinafter sometimes
referred to as a “Monetary Default”).

 

  (2) Any failure by Tenant (other than a Monetary Default) to comply with any
term, provision or covenant of this Lease, which failure is not cured within
thirty (30) days after delivery to Tenant of notice of the occurrence of such
failure provided, however, that if the term, condition, covenant or obligation
to be performed by Tenant is of such nature that the same cannot reasonably be
performed within such thirty-day period, such default shall be deemed to have
been cured if Tenant commences such performance within said thirty-day period
and thereafter diligently undertakes to complete the same, and in fact,
completes same within sixty (60) days after notice.

 

13



--------------------------------------------------------------------------------

  (3) Any failure by Tenant to observe or perform any of the covenants with
respect to (a) assignment and subletting set forth in Section 13, (b) mechanic’s
liens set forth in Section 14, or (c) insurance set forth in Section 15.

 

  (4) Tenant or any Guarantor shall (a) become insolvent, (b) make a transfer in
fraud of creditors (c) make an assignment for the benefit of creditors,
(d) admit in writing its inability to pay its debts as they become due, (e) file
a petition under any section or chapter of the United States Bankruptcy Code, as
amended, pertaining to bankruptcy, or under any similar law or statute of the
United States or any State thereof, or Tenant or any Guarantor shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant or any Guarantor
thereunder; or a petition or answer proposing the adjudication of Tenant or any
Guarantor as a bankrupt or its reorganization under any present or future
federal or state bankruptcy or similar law shall be filed in any court and such
petition or answer shall not be discharged or denied within sixty (60) days
after the filing thereof.

 

  (5) A receiver or trustee shall be appointed for all or substantially all of
the assets of Tenant or any Guarantor or of the Premises or of any of Tenant’s
property located thereon in any proceeding brought by Tenant or any Guarantor,
or any such receiver or trustee shall be appointed in any proceeding brought
against Tenant or any Guarantor and shall not be discharged within sixty
(60) days after such appointment or Tenant or such Guarantor shall consent to or
acquiesce in such appointment.

 

  (6) The leasehold estate hereunder shall be taken on execution or other
process of law in any action against Tenant.

 

  (7) Tenant shall abandon or vacate any substantial portion of the Premises.

 

  (8) Tenant shall fail to take possession of and occupy the Premises within
thirty (30) days following the Commencement Date and thereafter continuously
conduct its operations in the Premises for the Permitted Use as set forth in
Section 4 hereof.

 

  (9) The liquidation, termination, dissolution, forfeiture of right to do
business or death of Tenant or any Guarantor.

23. Remedies.

A. Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:

 

  (1) Landlord may re-enter the Premises and cure any default of Tenant, in
which event Tenant shall, upon demand, reimburse Landlord as Additional Rent for
any cost and expenses which Landlord may incur to cure such default.

 

  (2) Landlord may terminate this Lease by giving to Tenant notice of Landlord’s
election to do so, in which event the Term shall end, and all right, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;
and

 

  (3) Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord hereunder by a suit or suits in equity or at law
for the specific performance of any covenant or agreement contained herein, or
for the enforcement of any other appropriate legal or equitable remedy,
including recovery of all moneys due or to become due from Tenant under any of
the provisions of this Lease.

 

14



--------------------------------------------------------------------------------

B. If Landlord exercises the remedy provided in Section 23.A.(2), Tenant, within
ten (10) business days of the exercise of such remedy, shall surrender
possession and vacate the Premises and deliver possession thereof to Landlord,
and Landlord may re-enter and take complete and peaceful possession of the
Premises, with process of law, full and complete license to do so being hereby
granted to Landlord, and Landlord may remove all occupants and property
therefrom, using such force as may be necessary to the extent allowed by law,
without being deemed guilty in any manner of trespass, eviction or forcible
entry and detainer and without relinquishing Landlord’s right to Rent or any
other right given to Landlord hereunder or by operation of law.

C. [Intentionally Left Blank]

D. If this Lease is terminated by Landlord pursuant to Section 23.A.(2),
Landlord shall be entitled to recover from Tenant all Rent accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or for which
Tenant has agreed to indemnify Landlord under any of the provisions of this
Lease, which may be then owing and unpaid, and all costs and expenses, including
without limitation court costs and attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies hereunder, and, in addition, Landlord
shall be entitled to recover as damages for loss of the bargain and not as a
penalty (i) the unamortized portion of any concessions offered by Landlord to
Tenant in connection with this Lease, including without limitation Landlord’s
contribution to the cost of tenant improvements and alterations, if any,
installed by either Landlord or Tenant pursuant to this Lease or any work letter
in connection with this Lease, (ii) the aggregate sum which at the time of such
termination represents the excess, if any, of the present value of the aggregate
rents which would have been payable in the six (6) months after the termination
date had this Lease not been terminated or the remainder of the Term, whichever
is greater, including, without limitation, Base Rent at the annual rate or
respective annual rates provided for in this Lease and the amount projected by
Landlord to represent Additional Rent, over the then present value of the then
aggregate fair rent value of the Premises for the same time period, such present
worth to be computed in each case on the basis of a six percent (6%) per annum
discount from the respective dates upon which such Rents would have been payable
hereunder had this Lease not been terminated, and (iii) any damages in addition
thereto, including without limitation reasonable attorneys’ fees and court
costs, which Landlord sustains as a result of the breach of any of the covenants
of this Lease other than for the payment of Rent.

E. Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from an Event of Default by Tenant under this Lease. Landlord’s
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a “Substitute Tenant”) in accordance with the following
criteria:

 

  (1) Landlord shall have no obligations to solicit or entertain negotiations
with any other prospective tenants for the Premises until Landlord obtains full
and complete possession of the Premises including, without limitation, the final
and unappealable legal right to relet the Premises free of any claim of Tenant;

 

  (2) Landlord shall not be obligated to lease or show the Premises, on a
priority basis, offer the Premises to a prospective tenant when other premises
in the Building suitable for that prospective tenant’s use are (or soon will be)
available;

 

  (3) Landlord shall not be obligated to lease the Premises to a Substitute
Tenant for a Rent less than the current fair market Rent then prevailing for
similar uses in comparable buildings in the same market area as the Building,
nor shall Landlord be obligated to enter into a new lease under other terms and
conditions that are unacceptable to Landlord under Landlord’s then current
leasing policies for comparable space in the Building;

 

15



--------------------------------------------------------------------------------

  (4) Landlord shall not be obligated to enter into a lease with a Substitute
Tenant whose use would:

 

  (i) violate any restriction, covenant, or requirement contained in the lease
of another tenant of the Building;

 

  (ii) adversely affect the reputation of the Building; or

 

  (iii) be incompatible with the operation of the Building as an office
building;

 

  (5) Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord’s reasonable opinion,
sufficient financial resources to operate the Premises in a first class manner;
and

 

  (6) Landlord shall not be required to expend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless:

 

  (i) Tenant pays any such sum to Landlord in advance of Landlord’s execution of
a lease with such tenant (which payment shall not be in lieu of any damages or
other sums to which Landlord may be entitled as a result of Tenant’s default
under this Lease); or

 

  (ii) Landlord, in Landlord’s reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.

F. All property of Tenant removed from the Premises by Landlord pursuant to any
provision of this Lease or applicable law may be handled, removed or stored by
Landlord at the cost and expense of Tenant, and Landlord shall not be
responsible in any event for the value, preservation or safekeeping thereof.
Tenant shall pay Landlord for all expenses incurred by Landlord with respect to
such removal and storage so long as the same is in Landlord’s possession or
under Landlord’s control. All such property not removed from the Premises or
retaken from storage by Tenant within thirty (30) days after the end of the Term
or the termination of Tenant’s right to possession of the Premises, however
terminated, at Landlord’s option, shall be conclusively deemed to have been
conveyed by Tenant to Landlord as by bill of sale without further payment or
credit by Landlord to Tenant.

G. [Intentionally Left Blank]

H. If Tenant is adjudged bankrupt, or a trustee in bankruptcy is appointed for
Tenant, Landlord and Tenant, to the extent permitted by law, agree to request
that the trustee in bankruptcy determine within sixty (60) days thereafter
whether to assume or to reject this Lease.

I. The receipt by Landlord of less than the full rent due shall not be construed
to be other than a payment on account of rent then due, nor shall any statement
on Tenant’s check or any letter accompanying Tenant’s check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the rent due or to pursue any other
remedies provided in this lease. The acceptance by Landlord of rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.

J. In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease or any right of either party hereto, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorney’s fees, incurred therein. Furthermore,
if Landlord, without fault, is made a party to any litigation instituted by or
against Tenant, Tenant shall indemnify Landlord against, and protect, defend,
and save it harmless from, all costs and expenses, including reasonable
attorney’s fees, incurred by it in connection therewith. If Tenant, without
fault, is made party to any litigation instituted by or against Landlord,
Landlord shall indemnify Tenant against, and protect, defend, and save it
harmless from, all costs and expenses, including reasonable attorney’s fees,
incurred by it in connection therewith.

 

16



--------------------------------------------------------------------------------

24. No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease. Failure by Landlord to enforce its rights with respect to any one default
shall not constitute a waiver of its rights with respect to any subsequent
default.

25. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
Rent and other sums herein recited to be paid by Tenant and timely performs all
of Tenant’s covenants and agreements herein contained. This covenant and any and
all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord’s interest hereunder.

 

26. [Intentionally Left Blank]

27. Holding Over. In the event of holding over by Tenant after expiration or
other termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant’s right of possession pursuant to
Section 23.A(3) hereof, occupancy of the Premises subsequent to such termination
or expiration shall be that of a tenancy at sufferance and in no event for
month-to-month or year-to-year. Tenant shall, throughout the entire holdover
period, be subject to all the terms and provisions of this Lease and shall pay
for its use and occupancy an amount (on a per month basis without reduction for
any partial months during any such holdover) equal to twice the sum (or 200%) of
(a) the greater of then current market rate, or (b) the Base Rent and Additional
Rent which would have been applicable had the Lease Term continued through the
period of such holding over by Tenant. No holding over by Tenant or payments of
money by Tenant to Landlord after the expiration of the Lease Term shall be
construed to extend the Lease Term or prevent Landlord from recovery of
immediate possession of the Premises by summary proceedings or otherwise unless
Landlord has sent written notice to Tenant that Landlord has elected to extend
the Lease Term. In addition to the obligation to pay the amounts set forth above
during any such holdover period, Tenant shall also be liable to Landlord for all
damages, including, without limitation, any consequential damages, which
Landlord may suffer by reason of any holding over by Tenant and Tenant shall
also indemnify Landlord against any and all claims made by any other tenant or
prospective tenant against Landlord for delay by Landlord in delivering
possession of the Premises to such other tenant or prospective tenant.

28. Subordination to Mortgage/Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage, deed of trust or other lien presently
existing or hereafter arising upon the Premises, or upon the Building and/or the
Property and to any renewals, modifications, refinancings and extensions
thereof, but Tenant agrees that any such mortgagee shall have the right at any
time to subordinate such mortgage, deed of trust or other lien to this Lease on
such terms and subject to such conditions as such mortgagee may deem appropriate
in its discretion. The provisions of the foregoing sentence shall be
self-operative and no further instrument of subordination shall be required.
However, Landlord is hereby irrevocably vested with full power and authority to
subordinate this Lease to any mortgage, deed of trust or other lien now existing
or hereafter placed upon the Premises, or the Building and/or the Property and
Tenant agrees within ten (10) days after demand to execute such further
instruments subordinating this Lease or attorning to the holder of any such
liens as Landlord may request. The terms of this Lease are subject to approval
by the Landlord’s existing lender(s) and any lender(s) who, at the time of the
execution of this Lease, have committed or are considering committing to
Landlord to make a loan secured by all or any portion of the Property, and such
approval is a condition precedent to Landlord’s obligations hereunder. In the
event that Tenant should fail to execute any subordination or other agreement
required by this Section promptly as requested, Tenant hereby irrevocably
constitutes Landlord as its attorney-in-fact to execute such

 

17



--------------------------------------------------------------------------------

instrument in Tenant’s name, place and stead, it being agreed that such power is
one coupled with an interest in Landlord and is accordingly irrevocable. Tenant
agrees that it will from time-to-time upon request by Landlord execute and
deliver to such persons as Landlord shall request a statement in recordable form
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as so
modified), stating the dates to which rent and other charges payable under this
Lease have been paid, stating that Landlord is not in default hereunder (or if
Tenant alleges a default stating the nature of such alleged default) and further
stating such other matters as Landlord shall reasonably require. Tenant agrees
periodically to furnish within ten (10) days after so requested by Landlord,
ground lessor or the holder of any deed of trust, mortgage or security agreement
covering the Building, the Property, or any interest of Landlord therein, a
certificate signed by Tenant certifying (to the extent such statements are true
and accurate at the time) (a) that this Lease is in full force and effect and
unmodified (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), (b) as to the
Commencement Date and the date through which Base Rent and Tenant’s Additional
Rent have been paid, (c) that Tenant has accepted possession of the Premises and
that any improvements required by the terms of this Lease to be made by Landlord
have been completed to the satisfaction of Tenant, (d) that except as stated in
the certificate no rent has been paid more than thirty (30) days in advance of
its due date, (e) that the address for notices to be sent to Tenant is as set
forth in this Lease (or has been changed by notice duly given and is as set
forth in the certificate), (f) that except as stated in the certificate, Tenant,
as of the date of such certificate, has no charge, lien, or claim of offset
against rent due or to become due, (g) that except as stated in the certificate,
Landlord is not then in default under this Lease, (h) as to the amount of the
Approximate Rentable Area of the Premises then occupied by Tenant, (i) that
there are no renewal or extension options, purchase options, rights of first
refusal or the like in favor of Tenant except as set forth in this Lease,
(j) the amount and nature of accounts payable to Landlord under terms of this
Lease, and (k) as to such other matters as may be requested by Landlord or
ground lessor or the holder of any such deed of trust, mortgage or security
agreement. Any such certificate may be relied upon by any ground lessor,
prospective purchaser, secured party, mortgagee or any beneficiary under any
mortgage, deed of trust on the Building or the Property or any part thereof or
interest of Landlord therein.

29. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section 1.Y. of this Lease. When so
mailed, the notice shall be deemed to have been given two (2) business days
after the date it was mailed. When sent by overnight delivery service, the
notice shall be deemed to have been given on the next business day after deposit
with such overnight delivery service. The address specified in Section 1.Y. of
this Lease may be changed from time to time by giving written notice thereof to
the other party.

 

30. [Intentionally Left Blank]



31. Surrender of Premises. Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant, within ten (10) business days of such
termination, will at once surrender possession and vacate the Premises, together
with all Leasehold Improvements (except those Leasehold Improvements Tenant is
required to remove pursuant to Section 8 hereof), to Landlord in good condition
and repair, ordinary wear and tear excepted; conditions existing because of
Tenant’s failure to perform maintenance, repairs or replacements as required of
Tenant under this Lease shall not be deemed “reasonable wear and tear.” Tenant
shall surrender to Landlord all keys to the Premises and make known to Landlord
the explanation of all combination locks, which Tenant is permitted to leave on
the Premises. Subject to the Landlord’s rights under Section 23 hereof, if
Tenant fails to remove any of Tenant’s Property after the termination of this
Lease within the respective time period described herein, Landlord, at Tenant’s
sole cost and expenses, shall be entitled to remove and/or store such Tenant’s
Property and Landlord shall be in no event be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay Landlord, upon demand, any
and all reasonable expenses caused by such removal and all storage charges
against such property so long as the same shall be in possession of Landlord or
under the control of Landlord. In addition, if Tenant fails to remove any
Tenant’s Property from the Premises or storage, as the case may be, within ten
(10) days after written notice from Landlord, Landlord, at its option, may deem
all or any part of such Tenant’s Property to have been abandoned by Tenant and
title thereof shall immediately pass to Landlord under this Lease as by a bill
of sale.

 

18



--------------------------------------------------------------------------------

32. Rights Reserved to Landlord. Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease: (1) upon thirty (30) days prior notice to change
the name or street address of the Building; (2) to install and maintain signs on
the exterior and interior of the Building; (3) to designate and approve window
coverings to present a uniform exterior appearance; (4) to make any decorations,
alterations, additions, improvements to the Building or Property, or any part
thereof (including, with prior notice, the Premises) which Landlord shall
desire, or deem necessary for the safety, protection, preservation or
improvement of the Building or Property, or as Landlord may be required to do by
law; (5) to have access to the Premises at reasonable hours to perform its
duties and obligations and to exercise its rights under this Lease; (6) to
retain at all times and to use in appropriate instances, pass keys to all locks
within and to the Premises; (7) to approve the weight, size, or location of
heavy equipment, or articles within the Premises; (8) to close or restrict
access to the Building at all times other than Normal Business Hours subject to
Tenant’s right to admittance at all times under such regulations as Landlord may
prescribe from time to time, or to close (temporarily or permanently) any of the
entrances to the Building;; provided Landlord shall have the right to restrict
or prohibit access to the Building or the Premises at any time Landlord
determines it is necessary to do so to minimize the risk of injuries or death to
persons or damage to property (9) to change the arrangement and/or location of
entrances of passageways, doors and doorways, corridors, elevators, stairs,
toilets and public parts of the Building or Property; (10) to regulate access to
telephone, electrical and other utility closets in the Building and to require
use of designated contractors for any work involving access to the same; (11) if
Tenant has vacated the Premises during the last six (6) months of the Lease
Term, to perform additions, alterations and improvements to the Premises in
connection with a reletting or anticipated reletting thereof without being
responsible or liable for the value or preservation of any then existing
improvements to the Premises; and (12) to grant to anyone the exclusive right to
conduct any business or undertaking in the Building provided Landlord’s exercise
of its rights under this clause 12, shall not be deemed to prohibit Tenant from
the operation of its business in the Premises and shall not constitute a
constructive eviction, and (13), at any time to cause the Building and the
parcel(s) of land on which it is located and other improvements located on such
land or rights with respect thereto, to be made subject to the provisions of the
Oklahoma Unit Ownership Estate Act, 60 0.S. (2001), Section 501, seq. (the
“Act”). In the event the Building and the parcel(s) of land on which it is
located and other improvements located on such land or rights with respect
thereto become subject to the Act, this Lease and the Premises shall be subject
and subordinate to the terms of such Act and the governing documents filed by
Landlord in connection therewith. Tenant acknowledges that Landlord has informed
Tenant of its intent to cause the Building and the parcel(s) of land on which it
is located and other improvements located on such land or rights with respect
thereto, to be made subject to the Act in the immediate future.

33. Miscellaneous.

A. If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

B. Tenant agrees not to record this Lease or any short form or memorandum
hereof.

C. This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.

D. Events of “Force Majeure” shall include strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, there shall be excluded from the
computation of such period of time, any delays due to events of Force Majeure.

 

19



--------------------------------------------------------------------------------

E. Except as expressly otherwise herein provided, with respect to all required
acts of Tenant, time is of the essence of this Lease.

F. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of Landlord for the performance of such
obligations.

G. Tenant hereby represents to Landlord that it has dealt directly with and only
with the Broker as a broker in connection with this Lease. Landlord and Tenant
hereby indemnify and hold each other harmless against any loss, claim, expense
or liability with respect to any commissions or brokerage fees claimed on
account of the execution and/or renewal of this Lease due to any action of the
indemnifying party. Landlord and Tenant each warrant to the other that it has
not dealt with any broker or agent in connection with the negotiation or
execution of this Lease except Landlord’s Broker (Grubb & Ellis | Levy Beffort).
Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through, or under the
indemnifying party. Commissions payable to Tenant’s Broker shall be paid by
Landlord only if a written commission agreement has been executed by and between
Landlord and such broker. Landlord shall be responsible for payment of all
commissions to Landlord’s Broker.

H. If there is more than one Tenant, or if the Tenant as such is comprised of
more than one person or entity, the obligations hereunder imposed upon Tenant
shall be joint and several obligations of all such parties. All notices,
payments, and agreements given or made by, with or to any one of such persons or
entities shall be deemed to have been given or made by, with or to all of them.

I. The individual signing this Lease on behalf of Tenant represents (1) that
such individual is duly authorized to execute or attest and deliver this Lease
on behalf of Tenant in accordance with the organizational documents of Tenant;
(2) that this Lease is binding upon Tenant; (3) that Tenant is duly organized
and legally existing in the state of its organization, and is qualified to do
business in the state in which the Premises is located.

J. Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant’s financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord were at the time given true and
correct in all material respects and that there have been no material subsequent
changes thereto as of the date of this Lease.

K. Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant’s obligations accruing prior to the expiration of the
Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.

L. Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery hereof does not constitute an offer to Tenant or an
option. This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant and an original Guaranty, if applicable,
executed by each Guarantor is delivered to and accepted by Landlord, and this
Lease has been approved by Landlord’s mortgagee, if required.

M. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be not inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

 

20



--------------------------------------------------------------------------------

N. The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no affect upon the construction or interpretation of any
part hereof.

O. Receipt by Landlord of Tenant’s keys to the Premises shall not constitute an
acceptance of surrender of the Premises.

34. Entire Agreement. This Lease, including the following Exhibits:

Exhibit A - Outline and Location of Premises

Exhibit B - Rules and Regulations

Exhibit C - Payment of Basic Costs

Exhibit D - Work Letter

Exhibit E - Additional Provisions

Exhibit F - Tenant Estoppel (Sample)

constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements heretofore had between the parties are merged in this Lease which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease. This
Lease may be modified only be a written agreement signed by Landlord and Tenant.
Landlord and Tenant expressly agree that there are and shall be no implied
warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.

35. LIMITATION OF LIABILITY EXCEPT TO THE EXTENT SPECIFICALLY ADDRESSED HEREIN,
TENANT SHALL NOT HAVE THE RIGHT TO AN ABATEMENT OF RENT OR TO TERMINATE THIS
LEASE AS A RESULT OF LANDLORD’S DEFAULT AS TO ANY COVENANT OR AGREEMENT
CONTAINED IN THIS LEASE OR AS A RESULT OF THE BREACH OF ANY PROMISE OR
INDUCEMENT IN CONNECTION HEREWITH, WHETHER IN THIS LEASE OR ELSEWHERE AND TENANT
HEREBY WAIVES SUCH REMEDIES OF ABATEMENT OF RENT AND TERMINATION. TENANT HEREBY
AGREES THAT TENANT’S REMEDIES FOR DEFAULT HEREUNDER OR IN ANY WAY ARISING IN
CONNECTION WITH THIS LEASE INCLUDING ANY BREACH OF ANY PROMISE OR INDUCEMENT OR
WARRANTY, EXPRESSED OR IMPLIED, SHALL BE LIMITED TO SUIT FOR DIRECT AND
PROXIMATE DAMAGES PROVIDED THAT TENANT HAS GIVEN THE NOTICES AS HEREINAFTER
REQUIRED. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE
SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE BUILDING AND THE PROPERTY
AND TENANT AGREES TO LOOK SOLELY TO LANDLORD’S INTEREST IN THE BUILDING AND THE
PROPERTY FOR THE RECOVERY OF ANY JUDGMENT AGAINST THE LANDLORD, IT BEING
INTENDED THAT LANDLORD SHALL NOT BE PERSONALLY LIABILE FOR ANY JUDGMENT OR
DEFICIENCY. TENANT HEREBY COVENANTS THAT, PRIOR TO THE FILING OF ANY SUIT FOR
DIRECT AND PROXIMATE DAMAGES, IT SHALL GIVE LANDLORD AND ALL MORTGAGEES WHOM
TENANT HAS BEEN NOTIIFIED HOLD MORTGAGES OR DEED OF TRUST LIENS ON THE PROPERTY,
BUILDING OR PREMISES (“LANDLORD MORTGAGEES”) NOTICE AND REASONABLE TIME TO CURE
ANY ALLEGED DEFAULT BY LANDLORD.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.

 

LANDLORD: City Place L.L.C., an

Oklahoma limited liability company

By:  

/s/ Mark L. Beffort

Name:   Mark L. Beffort Title:   Manager Date:   April 2, 2012    

TENANT: Graymark Healthcare, Inc., an

Oklahoma corporation

By:   /s/ Edward M. Carriero, Jr. Name:   Edward M. Carriero, Jr. Title:   Chief
Financial Officer Date:   April 2, 2012

 

22



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Lease dated February 15, 2012
by and between City Place, L.L.C., an Oklahoma limited liability company
(“Landlord”) and Graymark Healthcare, Inc., an Oklahoma corporation (“Tenant”)
for space in the Building located at 204 North Robinson Avenue, Oklahoma City,
Oklahoma.

 

LOGO [g317808g18i06.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:

 

1. Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors from the exterior of the Building.

 

2. Plumbing, fixtures and appliances shall be used for only the purpose for
which they were designed and no foreign substance of any kind whatsoever shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees or invitees, shall be paid for by
Tenant and Landlord shall not in any case be responsible therefor.

 

3. Any sign, lettering, picture, notice, advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing, which approval shall not be unreasonably withheld. No sign,
lettering, picture, notice or advertisement shall be placed on any outside
window or door or in a position to be visible from outside the Building. No
nails, hooks or screws (except for customary artwork or wall hangings) shall be
driven or inserted into any part of the Premises or Building except by Building
maintenance personnel, nor shall any part of the Building be defaced or damaged
by Tenant.

 

4. Tenant shall not place any additional lock or locks on any door in the
Premises or Building without Landlord’s prior written consent, which consent
shall not be unreasonably withheld. A reasonable number of keys to the locks on
the doors in the Premises shall be furnished by Landlord to Tenant at the cost
of Tenant, and Tenant shall not have any duplicate keys made. All keys and
passes shall be returned to Landlord at the expiration or earlier termination of
this Lease.

 

5. Tenant shall refer all contractors, contractors representatives and
installation technicians for Landlord for Landlord’s supervision, approval and
control before the performance of any contractual services. This provision shall
apply to all work performed in the Building including, but not limited to
installation of telephones, telegraph equipment, electrical devices and
attachments, doors, entranceways, and any and all installations of every nature
affecting floors, walls, woodwork, window trim, ceilings, equipment and any
other physical portion of the Building.

 

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to hours designated by Landlord. Tenant shall provide Landlord a
detailed, written listing of such activity. Such activity shall be under the
supervision of Landlord and performed in the manner stated by Landlord. Except
to the caused by Landlord’s negligence or willful misconduct, Tenant is to
assume all risk for damage to articles moved and injury to persons resulting
from such activity. If any equipment, property and/or personnel of Landlord or
of any other tenant is damaged or injured as a result of or in connection with
such activity, Tenant shall be solely liable for any and all damage or loss
resulting therefrom, except to the extent such damage is caused by Landlord’s
negligence or willful misconduct, .

 

7. All corridor doors, when not in use, shall remain closed. Tenant shall cause
all doors to the Premises to be closed and securely locked before leaving the
Building at the end of the day.

 

8. Tenant shall keep all electrical and mechanical apparatus owned by Tenant
free of vibration, noise and airwaves which may be transmitted beyond the
Premises.

 

B-1



--------------------------------------------------------------------------------

9. Canvassing, soliciting and peddling in or about the Building or Property is
prohibited. Tenant shall cooperate and use its best efforts to prevent the same.

 

10. Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.

 

11. Tenant shall not utilize any equipment or apparatus in such manner as to
create any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.

 

12. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

 

13. Tenant shall not bring any animals (except “Seeing Eye” dogs) or birds into
the Building.

 

14. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusements devices and
machines for sale of beverages, foods, candy, cigarettes or other goods), except
for those vending machines or similar devices which are for the sole and
exclusive use of Tenant’s employees, and then only if such operation does not
violate the lease of any other tenant in the Building.

 

15. Tenant shall utilize the termite and pest extermination service designated
by Landlord to control termites and pests in the Premises. Except as included in
Basic Costs, Tenant shall bear the cost and expense of such extermination
services.

 

16. Tenant shall not open or permit to be opened any window in the Premises.
This provision shall not be construed as limiting access of Tenant to any
balcony adjoining the Premises.

 

17. To the extent permitted by law, Tenant shall not permit picketing or other
union activity involving its employees or agents in the Building or on the
Property, except in those locations and subject to time and other constraints as
to which Landlord may give its prior written consent, which consent may be
withheld in Landlord’ sole discretion.

 

18. Tenant shall comply with all applicable laws, ordinances, governmental
orders or regulations and applicable orders or directions from any public office
or body having jurisdiction, with respect to the Premises, the Building, the
Property and their respective use or occupancy thereof. Tenant shall not make or
permit any use of the Premises, the Building or the Property, respectively,
which is directly or indirectly forbidden by law, ordinance, governmental
regulation or order, or direction of applicable public authority, or which may
be dangerous to person or property.

 

19. Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the Property; without limiting the foregoing, Tenant
shall not use or permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.

 

20. All deliveries to or from the Premises shall be made only at times, in the
areas and through the entrances and exits designated for such purposes by
Landlord. Tenant shall not permit the process of receiving deliveries to or from
the Premises outside of said areas or in a manner which may interfere with the
use by any other tenant of its premises or any common areas, any pedestrian use
of such area, or any use which is inconsistent with good business practice.

 

21. Tenant shall carry out Tenant’s permitted repair, maintenance, alterations,
and improvements in the Premises only during times agreed to in advance by
Landlord and in a manner which will not interfere with the rights of other
tenants in the Building.

 

B-2



--------------------------------------------------------------------------------

22. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.

 

23. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Building or its desirability for Landlord or its
other tenants. Upon written notice from Landlord, Tenant will refrain from
and/or discontinue such publicity immediately.

 

24. Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke or chew tobacco in any portion of the Building except for
designated smoking areas, if any. In no event shall Tenant or any of its
employees, agents, contractors, invitees or customers chew tobacco or smoke in
the hallways or bathrooms of the Building. No smoking or chewing tobacco shall
be allowed within twenty-five feet of the entrance or exit of the Building.

 

25. Neither Tenant nor any of its employees shall be permitted to use space
heaters on the Premises except those approved in advance by Landlord in writing.

 

26. Neither Tenant nor any of its employees shall be permitted to burn open
flame candles on the Premises.

 

27. Neither Tenant nor any of its employees, visitors or invitees shall be
permitted to move carts through the lobby or passenger elevators except with the
prior approval by Landlord in writing.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

PAYMENT OF BASIC COSTS

This Exhibit is attached to and made a part of the Lease dated February 15, 2012
by and between City Place, L.L.C., an Oklahoma limited liability company
(“Landlord”) and Graymark Healthcare., Inc., an Oklahoma corporation (“Tenant”)
for space in the Building located at 204 North Robinson Avenue, Oklahoma City,
Oklahoma.

A. During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of the amount by which (a) Basic Costs (as defined below) for the
applicable calendar year exceeds Basic Costs for 2013 (the “Base Year”). In no
event shall the amount required to be paid by Tenant with respect to Basic Costs
for any calendar year during the Lease Term be less than zero. Prior to
January 1 of each calendar year during the Lease Term, or as soon thereafter as
practical, Landlord shall make a good faith estimate of Basic Costs for the
applicable full or partial calendar year and Tenant’s Pro Rata Share thereof. On
or before the first day of each month during such calendar year, Tenant shall
pay Landlord, as Additional Rent, a monthly installment equal to one-twelfth of
Tenant’s Pro Rata Share of Landlord’s estimate of the amount by which Basic
Costs for such calendar year will exceed Basic Costs for the Base Year. Landlord
shall have the right from time to time during any such calendar year to revise
the estimate of Basic Costs for such year and provide Tenant with a revised
statements therefor (provided, however, Landlord agrees that Landlord shall not
issue a revised statement more than twice in any calendar year), and thereafter
the amount Tenant shall pay each month shall be based upon such revised
estimate. If Landlord does not provide Tenant with an estimate of the Basic
Costs by January 1 of any calendar year, Tenant shall continue to pay a monthly
installment based on the previous year’s estimate until such time as Landlord
provides Tenant with an estimate of Basic Costs for the current year. Upon
receipt of such current year’s estimate, an adjustment shall be made for any
month during the current year with respect to which Tenant paid monthly
installments of Additional Rent based on the previous year’s estimate. Tenant
shall pay Landlord for any underpayment upon demand. Any overpayment in excess
of the equivalent of one (1) month’s Base Rent shall, at Landlord’s option, be
refunded to Tenant or credited against the installment(s) of Additional Rent
next coming due under the Lease. Any overpayment in an amount equal to or less
than the equivalent of one (1) month’s Base Rent shall, at Landlord’s option, be
refunded to Tenant or credited against the installment of Additional Rent due
for the month immediately following the furnishing of such estimate. Any amount
paid by Tenant based on any estimate shall be subject to adjustment pursuant to
Paragraph A below, when actual Basic Costs are determined for such calendar
year.

B. As soon as is practical following the end calendar year during the Lease
Term, Landlord shall furnish to Tenant a statement of Landlord’s actual Basic
Costs for the previous calendar year. If for any calendar year the Additional
Rent collected for the prior year, as a result of Landlord’s estimate of Basic
Costs, is in excess of Tenant’s Pro Rata Share of the amount by which Basic
Costs for such prior year exceeds Basic Costs for the Base Year, then Landlord
shall refund to Tenant any overpayment (or at Tenant’s option apply such amount
against Additional Rent due or to become due hereunder). Likewise, Tenant shall
pay to Landlord, on demand, any underpayment with respect to the prior year
whether or not the Lease has terminated prior to receipt by Tenant of a
statement for such underpayment, it being understood that this clause shall
survive the expiration of the Lease.

C. Basic Costs shall mean all direct and indirect costs, expenses paid and
disbursements of every kind (subject to the limitations set forth below) which
Landlord incurs, pays or becomes obligated to pay in each calendar year in
connection with operating, maintaining, repairing, owning and managing the
Building and the Property including but not limited to, the following:

 

(1) All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
professional training, payroll, social security, unemployment and other similar
taxes, workers’ compensation insurance, uniforms, training, disability benefits,
pensions, hospitalization, retirement plans, group insurance or any other
similar or like expenses or benefits.

 

C-1



--------------------------------------------------------------------------------

(2) All management fees, the cost of equipping and maintaining a management
office at the Building, accounting services, legal fees not attributable to
leasing and collection activity, and all other administrative costs relating to
the Building and the Property.

 

(3) All Rent and/or purchase costs of materials, supplies, tools and equipment
used in the operation, repair, replacement and maintenance and the control of
access to the Building and the Property.

 

(4) All amounts charged to Landlord by contractors and/or suppliers for
services, replacement parts, components, materials, equipment and supplies
furnished in connection with the operation, repair, maintenance, replacement and
control of access to any part of the Building, or the Property generally,
including the heating, air conditioning, ventilating, plumbing. electrical,
elevator and other systems and equipment of the Building and the garage. At
Landlord’s option, major repair items may be amortized over a period of up to
five (5) years.

 

(5) All premiums and deductibles paid by Landlord for fire and extended
insurance coverage, earthquake and extended coverage insurance, liability and
extended coverage insurance, Rent loss insurance, elevator insurance, boiler
insurance and other insurance customarily carried from time to time by landlords
of comparable office buildings or required to be carried by Landlord’s
mortgagee.

 

(6) Charges for all utilities, including but not limited to water, electricity,
gas and sewer, but excluding those electrical charges for which tenants are
individually responsible.

 

(7) “Taxes”, which for purposes hereof, shall mean (a) all real estate taxes and
assessments on the Property, the Building or the Premises, and taxes and
assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all sales, use or other tax, excluding
state and/or federal income tax now or hereafter imposed by any governmental
authority upon Rent received by Landlord, (e) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants), and (f) all costs and fees incurred in
connection with seeking reductions in or refunds in Taxes including, without
limitation, any costs incurred by Landlord to challenge the tax valuation of the
Building, but excluding income taxes. Estimates of real estate taxes and
assessments for any calendar year during the Lease Term shall be determined
based on Landlord’s good faith estimate of the real estate taxes and
assessments. Taxes and assessments hereunder are those accrued with respect to
such calendar year, as opposed to the real estate taxes and assessments paid or
payable for such calendar year.

 

(8) All landscape expenses and costs of repairing, resurfacing and striping of
the parking areas and garages of the Property, if any.

 

(9) Cost of all maintenance service agreements, including those for equipment,
alarm service, window cleaning, drapery or mini-blind cleaning, janitorial
services, metal refinishing, pest control, uniform supply, landscaping and any
parking equipment.

 

(10) Cost of all other repairs, replacements and general maintenance of the
Property and Building neither specified above nor directly billed to tenants,
including the cost of maintaining all interior Common Areas including lobbies,
multi-tenant hallways, restrooms and service areas.

 

(11) The amortized cost of capital improvements made to the Building or the
Property which are (a) primarily for the purpose of reducing operating expense
costs or otherwise improving the operating efficiency of the Property or
Building; or (b) required to comply with any laws, rules or regulations of any
governmental authority or a requirement of Landlord’s insurance carrier. The
cost of such capital improvements shall be amortized over a period of five
(5) years, or longer (at Landlord’s option), and shall, at Landlord’s option,
include interest at a rate that is reasonably equivalent to the interest rate
that Landlord would be required to pay to finance the cost of the capital
improvement in question as of the date such capital improvement is performed,
provided if the payback period for any capital improvement is less than five
(5) years, Landlord may amortize the cost of such capital improvement over the
payback period.

 

C-2



--------------------------------------------------------------------------------

(12) Any other charge or expense of any nature whatsoever which, in accordance
with general industry practice with respect to the operation of a first class
office building, would be construed as an operating expense.

D. Basic Costs shall not include repairs and general maintenance paid from
proceeds of insurance or by a tenant or other third parties, and alterations
attributable solely to individual tenants of the Property. Further, Basic Costs
shall not include the cost of capital improvements (except as above set forth),
depreciation, interest (except as provided above with respect to the
amortization of capital improvements), lease commissions, and principal payments
on mortgage and other non-operating debts of Landlord. Capital improvements are
more specifically defined as:

 

(1) Costs incurred in connection with the original construction of the Property
or with any major changes to same, including but no limited to, additions or
deletions of corridor extensions, renovations and improvements of the Common
Areas beyond the costs caused by normal wear and tear, and upgrades or
replacement of major Property systems; and

 

(2) Costs of correcting defects (including latent defects), including any
allowances for same, in the construction of the Property or its related
facilities; and

 

(3) Costs incurred in renovating or otherwise improving, designing, redesigning,
decorating or redecorating space for tenants or other occupants of the Property
or other space leased or held for lease in the Property.

[Signatures on Following Page]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this exhibit as of the day
and year first above written.

 

LANDLORD: City Place L.L.C., an

Oklahoma limited liability company

By:     Name:   Mark L. Beffort Title:   Manager Date:    

TENANT: Graymark Healthcare, Inc., an

Oklahoma corporation

By:     Name:     Title:     Date:    

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

This Exhibit is attached to and made a part of the Lease dated February 15th,
2012 by and between City Place, L.L.C., an Oklahoma limited liability company
(“Landlord”) and Graymark Healthcare Inc., an Oklahoma corporation (“Tenant”)
for space in the Building located at 204 North Robinson Avenue, Oklahoma City,
Oklahoma.

Tenant shall accept the Premises in its existing condition without any
obligation on behalf of the Landlord to perform any alterations to the Premises.
Any Landlord approved alterations or modifications necessary to complete the
Premises shall be the sole responsibility of the Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Exhibit D as of
the day and year first above written.

 

LANDLORD: City Place L.L.C., an

Oklahoma limited liability company

By:     Name:   Mark L. Beffort Title:   Manager Date:    

TENANT: Graymark Healthcare, Inc., an

Oklahoma corporation

By:     Name:     Title:     Date:    

EXHIBIT E

 

E-1



--------------------------------------------------------------------------------

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease dated February 15th,
2012 by and between City Place, L.L.C., an Oklahoma limited liability company
(“Landlord”) and Graymark Healthcare Inc., an Oklahoma corporation (“Tenant”)
for space in the Building located at 204 North Robinson Avenue, Oklahoma City,
Oklahoma.

Renewal Option: Provided that Tenant is not in default under any term or
provision contained in this Lease and provided that Tenant has continuously
occupied the Premises for the Permitted Use during the Lease Term, Tenant (but
not any sublessee) shall have the right and option (the “Renewal Option”) to
renew this Lease, by written notice delivered to Landlord no earlier than six
(6) months and no later than nine (9) months prior to the expiration of the
initial Lease Term, for an additional term (the “Renewal Term”) of sixty (60)
months under the same terms, conditions and covenants contained in the Lease,
except that (a) no abatements or other concessions, if any, applicable to the
initial Lease Term shall apply to the Renewal Term; (b) the Base Rent shall be
equal to the market rate for comparable office space located in the Building as
of the end of the initial Lease Term as verified by Landlord, (c) Tenant shall
have no option to renew this Lease beyond the expiration of the Renewal Term;
and (d) all leasehold improvements within the Premises shall be provided in
their then existing condition (on an “As Is” basis) at the time the Renewal Term
commences.

Failure by Tenant to notify Landlord in writing of Tenant’s election to exercise
the Renewal Option herein granted within the time limits set forth for such
exercise shall constitute a waiver of such Renewal Option. In the event Tenant
elects to exercise the Renewal Option as set forth above, Landlord shall, within
thirty (30) days thereafter, notify Tenant in writing of the proposed rental for
the Renewal Term (the “Proposed Renewal Rental”). Tenant shall within thirty
(30) days following delivery of the Proposed Renewal Rental by Landlord notify
Landlord in writing of the acceptance or rejection of the Proposed Renewal
Rental. If Tenant accepts Landlord’s proposal, then the Proposed Renewal Rental
shall be the rental rate in effect during the Renewal Term.

Failure of Tenant to respond in writing during the aforementioned thirty
(30) day period shall be deemed an acceptance by Tenant of the Proposed Renewal
Rental. Should Tenant reject Landlord’s Proposed Renewal Rental during such
thirty (30) day period, then Landlord and Tenant shall negotiate during the
thirty (30) day period commencing upon Tenant’s rejection of Landlord’s Proposed
Renewal Rental to determine the rental for the Renewal Term. In the event
Landlord and Tenant are unable to agree to a rental for the Renewal Term during
said thirty (30) day period, then the Renewal Option shall terminate and be null
and void and the Lease shall, pursuant to its terms and provisions, terminate at
the end of the original Lease Term.

[Signatures on Following Page]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

LANDLORD: City Place L.L.C., an

Oklahoma limited liability company

By:     Name:   Mark L. Beffort Title:   Manager Date:    

TENANT: Graymark Healthcare, Inc., an

Oklahoma Corporation

By:     Name:     Title:     Date:    

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

TENANT ESTOPPEL

DATE:           

The undersigned hereby certifies as follows:

1.           , as “Tenant”, and City Place, L.L.C., an Oklahoma limited
liability company, as “Landlord”, entered into a written lease dated           ,
(“Lease”), in which Landlord leased to Tenant and Tenant leased from Landlord,
certain “Premises” described in said Lease and located in the City of Oklahoma
City, County of Oklahoma, State of Oklahoma.

2. The Lease is in full force and effect and has not been amended, modified,
supplemented or assigned by Tenant. The Lease represents the entire agreement
between Landlord and Tenant.

3. The Tenant has accepted the Premises and presently occupies them, and is
paying rent on a current basis. Tenant has no setoffs, claims, or defenses to
the enforcement of the Lease.

4. As of the date of this certificate, Tenant is not in default in the
performance of any of its obligations under the Lease, and has not committed any
breach of the Lease, and no notice of default has been given to Tenant.

5. As of the date of this certificate, Landlord is not in default in the
performance of any of its obligations under the Lease, and has not committed any
breach of the Lease, and no notice of default has been given to Landlord.

6. Base Rent (as defined in the Lease) in the amount of $           is payable
monthly from Tenant. Base Rent has been paid by Tenant under the Lease up to and
including           . The amount of the Operating Expense Adjustment currently
payable by Tenant is $           per month. $           Security Deposit has
been deposited with the Landlord.

7. Tenant has no claim against Landlord for any other security deposit, prepaid
fee or charge or prepaid rent.

8. Tenant is executing and delivering this certificate with the understanding
that a lender provided financing which affects the Building and the Project.
Tenant acknowledges and agrees that Landlord and Lender shall be entitled to
rely on Tenant’s certifications set forth herein.

TENANT:

 

By:     Name:     Title:    

BOS 46,904,977v4 3-28-12

 

F-1